The Vice-Chancellor :
This claim for interest is not within the 31st section of the act incorporating the La *288Fayette Bank, giving ten per cent, by way of damages in lieu of interest for the 'non-payment of their evidences of debt upon demand and refusal. That section is not intended to apply where the affairs of the bank come to be wound up under the general safety fund act.
Nor is this case within the.entire exemption from interest under the 14th section of the safety fund act, because this bank is not insolvent and has not been proceeded against as an insolvent institution. But it is a case, in my opinion, in which the petitioners and all other bill holders, who took the precaution to have the bills of the bank presented and payment demanded, are entitled to the ordinary lawful interest of seven per cent, from the time of demand until actual payment of the principal.
The receiver must, therefore, pay such interest on the bills in question.
Order accordingly.